 DECISIONS OF NATIONAL LABOR RELATIONS BOARDT.H.E. Co. d/b/a L. D. Brinkman Southeast andTeamsters, Chauffeurs, Warehousemen andHelpers Local Union #385. Case 12-CA-9505(1-2)April 19, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND HUNTEROn October 7, 1981, Administrative Law JudgeRobert W. Leiner issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefand has decided to affirm the rulings,' findings,2and conclusions3of the Administrative Law Judgeonly to the extent consistent herewith.'Respondent has excepted to the Administrative Law Judge's failureto strike discriminatee Cecil Clinton Pace, Jr.'s testimony. We find nomerit in Respondent's exceptions for the reasons given by the Adminis-trative Law Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an administrative law judge's resolutions with respect to credi-bility unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions are incorrect. Standard Dry Wall Products,Inc., 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). We havecarefully examined the record and find no basis for reversing his findings.In adopting his finding that Malch's calling Pace "Jimmy Hoffa" consti-tutes an unlawful impression of surveillance on the facts of this case, wedisavow the adverse inference drawn by the Administrative Law Judgefrom Respondent's failure to ask witness James Bounds about this conver-sation, since the witness was equally available to the General Counsel.See Hitchiner Manufacturing Company, 243 NLRB 927 (1979). Nonethe-less, we find that the other grounds relied on by the Administrative LawJudge are sufficient for crediting Pace's testimony.We also correct the following inadvertent errors in the AdministrativeLaw Judge's Decision: (I) At sec. III, 2(a), par. 6, it was Cranford, notWilliams, who was not being observed by Respondent because of any"trouble;" (2) at sec. III, 2(c), par. 5, Pace, not Malch, was recognized asa union activist; (3) at sec. 111, 2(c), par. 12, Cranford, not Williams,waited at the truck rental agency for Williams to arrive; (4) at sec. 1II,par. 78, Malch called Pace "Jimmy Hoffa" on December 9, not Decem-ber 8; and (5) throughout his Decision the Administrative Law Judgemisspelled Robert Malch's name as Robert Mulch.'In adopting the Administrative Law Judge's finding of an 8(aX3) vio-lation in Pace's discharge, we do not rely on his conclusion that there isno evidence to indicate that Pace was a slow worker. We agree with theAdministrative Law Judge's conclusion, however, since Supervisor Wil-liams subsequently disavowed this reason as a basis for Pace's discharge.As for his finding of an 8(aX3) violation in Cranford's discharge, we dis-avow reliance on the Administrative Law Judge's conclusion that thiscase does not fall under the analysis set forth in Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980). We adopt the AdministrativeLaw Judge's 8(aX3) finding, however, because the facts set forth by theAdministrative Law Judge prove a prima facie case which has not beenrebutted pursuant to Wright Line, supra. See Limestone Apparel Corp., 255NLRB 722 (1981).Moreover, in those sections of his Decision entitled "Remedy" and"Order," the Administrative Law Judge recommends that Respondentoffer Cranford immediate and full reinstatement to his former position.261 NLRB No. 25Respondent excepts to the Administrative LawJudge's finding that it violated Section 8(a)(l) ofthe Act by engaging in surveillance of its employ-ees' union activities on December 6, 1980. We findmerit in Respondent's exceptions for the followingreasons.A group of Respondent's employees attended aunion meeting on December 6 at the Teamstersmeeting hall on Kirkland Road. The meeting endedaround dusk in a parking lot which had but onelight. At the conclusion of the meeting, employeesmilled around outside the meeting hall. Shortlythereafter, employees James Reynolds, CharlesCranford, and John Thompson saw a dark brownMercury car drive back and forth at a speed ofsomewhat less than 45 miles per hour a total offour times in a 20-minute period. After the carpassed by the first time, Reynolds moved fromwhere everyone else was standing, 250 feet fromthe roadway, tc a spot approximately 55 feet fromthe road. While Reynolds was convinced that thecar was that of Vice President Tracy Williams, hecould not identify the driver. Thompson, who waseven unsure whether the car was Williams', alsocould not identify the car's driver. Cranford, how-ever, still 250 feet away, testified that he saw twopeople in the car and identified Tracy Williams asthe driver.The Administrative Law Judge credited Cran-ford's testimony, notwithstanding the Administra-tive Law Judge's admission that Reynolds, whowas much closer to the road, could not identifyWilliams as the driver; that Thompson would nottestify that Williams was driving the car; and thatCranford had a particular interest in picking outWilliams because Cranford was terminated by Re-spondent allegedly for his union activity. The Ad-ministrative Law Judge noted that Cranford's iden-tification of Williams was not "so far beyond thescope of possibility as to suggest that such testimo-Respondent excepts to this portion of the Administrative Law Judge'sDecision on the ground that Cranford was allegedly drunk when he hadthe accident while driving Respondent's truck, and that, even if his dis-charge were unlawful, Respondent should not have to reinstate him. Wefind that this issue is best left to the compliance stage of this proceeding(see W Kelly Gregory, Inc., 207 NLRB 654 (1973)) since the record pro-vides insufficient evidence that such was Respondent's general practice inlike cases.Finally, in adopting the Administrative Law Judge's conclusion thatRespondent violated Sec. 8(a)(1) of the Act by Williams' threatening todischarge employees during his conversation with Reynolds, we rejectRespondent's assertion that W. W. Grainger, Inc., 255 NLRB 1106 (1981),is controlling here. Contrary to Respondent, the Board majority's conclu-sions in W W. Grainger, Inc., supra, did not turn on whether the interro-gation there was addressed to an "employee." In Grainger, the issue pre-sented was whether the safeguards of Johnnie's Poultry Co. and JohnBishop Poultry Co., Successor, 146 NLRB 770 (1964), should apply to adischarged employee seeking reinstatement through a Board proceeding.Here we have no evidence of any attempt by Respondent to satisfy anyone of the Johnnie's Poultry requirements.204 L. D. BRINKMAN SOUTHEASTny, though uncontroverted, carries its own deathwound of incredibility." In so finding, the Adminis-trative Law Judge relied heavily on Williams' fail-ure to deny that he engaged in such surveillancewhen he testified.We disagree with the Administrative LawJudge's crediting of Cranford's testimony concern-ing this incident.' Given the time of day, his dis-tance from the road, the poor lighting conditions,and the fact that employees Thompson and Reyn-olds were unable to identify anyone in the car, wefind that Cranford's testimony is insufficient tosupply a prima facie case that Williams was drivingthe car. Reynolds' failure to pick out the car'sdriver is even more significant since he was muchcloser to the road for a portion of this incident. Wealso note that none of the three witnesses couldidentify any distinguishing characteristics of thecar. Finally, since there is no prima facie case, wefind no significance in the lack of testimony byWilliams on this point. Accordingly, contrary tothe Administrative Law Judge, we dismiss thiscomplaint allegation.AMENDED CONCLUSIONS OF LAWSubstitute the following Conclusion of Law 3 forthat of the Administrative Law Judge:"3. Respondent violated Section 8(a)(1) of theAct on December 6, 1980, by coercively interro-gating its employees; on December 9 and 15, 1980,by giving the impression that their union activitieswere under its surveillance; and on December 15and 23, 1980, by unlawfully threatening to dis-charge employees for union activities, and violatedSection 8(a)(1) and (3) of the Act on December 17,1980, by discriminatorily and unlawfully discharg-ing employees Pace and Cranford because of theiractivities on behalf of and membership in Team-sters, Chauffeurs, Warehousemen and HelpersLocal Union #385."ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that the Respondent,T.H.E. Co. d/b/a L. D. Brinkman Southeast, Or-lando, Florida, its officers, agents, successors, andassigns, shall:1. Cease and desist from:'Despite discrediting Cranford's testimony on this point, we find nobasis therein for disturbing the Administrative Law Judge's crediting ofhis testimony as to other matters, for as Judge Learned Hand stated, "Itis no reason for refusing to accept everything that a witness says, becauseyou do not believe all of it; nothing is more common in all kinds of judi-cial decisions than to believe some and not all." N.LR.B. v. UniversalCamera Corporation, 179 F.2d 749, 754 (2d Cir. 1950).(a) Coercively interrogating and threatening em-ployees with discharge in retaliation for their sup-port of Teamsters, Chauffeurs, Warehousemen andHelpers Local Union #385 or any other labor or-ganization.(b) Creating among employees the impressionthat their union activities are under surveillance.(c) Discouraging membership in or support ofTeamsters, Chauffeurs, Warehousemen and HelpersLocal Union #385, or in any other labor organiza-tion, by discharging any of its employees or in anyother manner discriminating against them with re-spect to their hire or tenure of employment or anyterm or condition of employment.(d) In any like or related manner interferingwith, restraining, or coercing its employees in theexercise of the rights guaranteed them in Section 7of the Act.2. Take the following affirmative action designedto effectuate the policies of the Act:(a) Offer employees Charles Kenneth Cranfordand Cecil Clinton Pace, Jr., immediate and full re-instatement to their former positions of employ-ment or, if those jobs no longer exist, to substan-tially equivalent positions, without prejudice totheir seniority or other rights and privileges previ-ously enjoyed, and make them whole for any lossof earnings or other benefits in the manner setforth in Administrative Law Judge's Decision enti-tled "Remedy."(b) Preserve and, upon request, make available tothe Board or its agents, all payroll and otherrecords required to calculate the amount of back-pay and the terms and conditions of reinstatementas set forth in that part of the Administrative LawJudge's Decision entitled "Remedy."(c) Post at its offices and facilities in Orlando,Florida, copies of the attached notice marked "Ap-pendix."5Copies of said notice, on forms providedby the Regional Director for Region 12, afterbeing duly signed by Respondent's representative,shall be posted by Respondent immediately uponreceipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, in-cluding all places where notices to employees arecustomarily posted. Reasonable steps shall be takenby Respondent to insure that said notices are notaltered, defaced, or covered by any other material.(d) Notify the Regional Director for Region 12,in writing, within 20 days from the date of thiss In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."205 DECISIONS OF NATIONAL LABOR RELATIONS BOARDOrder, what steps Respondent has taken to complyherewith.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.WE WILL NOT coercively interrogate orthreaten to discharge our employees in retali-ation for their support of Teamsters, Chauf-feurs, Warehousemen and Helpers LocalUnion #385, or any other labor organization.WE WILL NOT create among our employeesthe impression that their union activities areunder surveillance.WE WILL NOT discourage membership inTeamsters, Chauffeurs, Warehousemen andHelpers Local Union #385, or any other labororganization, by unlawfully discharging any ofour employees or in any other manner discrim-inating against them with respect to their hireor tenure of employment or any term or con-dition of employment.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employ-ees in the exercise of the rights guaranteedthem in Section 7 of the National Labor Rela-tions Act.WE WILL offer employees Charles KennethCranford and Cecil Clinton Pace, Jr., immedi-ate and full reinstatement to their former posi-tions of employment or, if those jobs no longerexist, to substantially equivalent positions,without prejudice to their seniority or otherrights and privileges previously enjoyed andmake them whole for any loss of net earningsor other benefits, with interest.T.H.E. Co. D/B/A L. D. BRINKMANSOUTHEASTDECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge: Uponcharges and amended charges filed and served by Team-sters, Chauffeurs, Warehousemen and Helpers LocalUnion #385, herein called the Charging Party or theUnion, on December 29, 1980, and February 6, 1981, theRegional Director for Region 12 for the National LaborRelations Board, issued a complaint and notice of hear-ing on February 10, 1981, against T.H.E. Co. d/b/a L.D. Brinkman Southeast, herein called Respondent. Thecomplaint, as amended at the hearing, alleges, inter alia,the unlawful discharge of two of Respondent's employ-ees, Pace and Cranford, in violation of Section 8(a)(3)and (1) of the National Labor Relations Act, as amend-ed, herein called the Act; and various independent viola-tions of Section 8(a)(1). Respondent filed a timely answerand also made denials at the hearing of General Coun-sel's amended complaint. In its answer, Respondent, interalia, admitted the jurisdiction of the Board, but deniedthe commission of any unfair labor practices.At the hearing, General Counsel and Respondent wererepresented by counsel who had the opportunity to calland examine witnesses, to present testimony and otherevidence, to argue on the record and, after the close ofthe hearing, to file briefs. At the conclusion of receipt ofthe evidence, all parties waived oral argument and Gen-eral Counsel and Respondent filed post-hearing briefs.Upon the entire record in this case, including my ob-seruation of the demeanor of the witnesses, and after dueconsideration of the briefs, I make the following:FINDINGS OF FACTI. THE BUSINESS OF RESPONDENTThe complaint alleges, Respondent admits, and I findthat at all material times Respondent, a Florida corpora-tion, maintaining an office and place of business locatedat 7475 Chancellor Drive, Orlando, Florida, and havingother facilities in the States of Florida, Georgia, NorthCarolina, and South Carolina, has been and is engaged inthe nonretail sale and distribution of carpet and relatedproducts. During the 12-month period preceding issu-ance of the complaint, Respondent, in the course andconduct of its business, purchased and received at its fa-cility in Orlando, Florida, products, goods, and materialsvalued in excess of $50,000 which were shipped directlyfrom points located outside the State of Florida. I con-clude that Respondent, at all material times has been, andis, an employer engaged in commerce within the mean-ing of Section 2(2), (6), and (7) of the Act.II. THE UNION AS A STATUTORY LABORORGANIZATIONThe complaint alleges that the Union is a statutorylabor organization within the meaning of Section 2(5) ofthe Act. Respondent pleads that it is without knowledgeof such allegations but thereafter failed to controvert evi-dence adduced by General Counsel through the testimo-ny of Gary Thornton, secretary-treasurer and businessagent of Local Union #385. Thornton testified that theUnion is engaged in the function of negotiating contractswith employers relating to grievance procedures, wages,hours, and working conditions on behalf of employeeswho are its members. The members elect the Union's of-ficers and attend monthly meetings. He testified that theUnion had some 70 contracts with employers coveringemployees and that on Friday, December 12, 1980, theUnion mailed a demand for recognition as collective-bar-206 L. D. BRINKMAN SOUTHEASTgaining agent in a unit of Respondent's employees (G.C.Exh. 2), which Respondent admits receiving in duecourse on December 15, 1980, (Monday), and also filedwith the Board a petition for certification in said unit onDecember 16, 1980 in Case 12-RC-6012 (G.C. Exh. 3).In view of the failure of Respondent to adduce testimonyto the contrary, I conclude that the Union, at all materialtimes, has been, as alleged, a labor organization withinthe meaning of Section 2(5) of the Act. N.L.R.B. v.Cabot Carbon Company, and Cabot Shops, Inc., 360 U.S.203 (1959).III. THE ALLEGED UNFAIR LABOR PRACTICESRespondent in the last quarter of 1980 employed aboutnine truckdrivers and 40 to 50 warehouse and clericalemployees in its Orlando facility.Uncontradicted and credited testimony of GeneralCounsel's witnesses, as more fully described below, dis-closes that on or about October 4, 1980, four or five ofRespondent's nine truckdrivers met with Vice PresidentTracy Williams and requested increased wages. Williamsrefused any increase and on or about October 7, 1980,one of the drivers, James Reynolds, went to the Union,received blank membership application cards, and he andanother driver, John Thompson, thereafter commenceddistributing them. Interest in the Union was not substan-tial through mid-November. By mid-November, with 16drivers and warehouse cards signed, driver CharlesCranford undertook to obtain more signatures. In mid-November, a union meeting of the drivers and other em-ployees was scheduled for December 6 at the Teamstersmeeting hall.The complaint alleges six independent violations ofSection 8(a)(1), five of them derived from conduct ofTracey Williams, vice president of Respondent's distribu-tion systems.1. The two alleged 8(a)(1) violations of December6, 1980: surveillance and interrogation(a) The complaint alleges that Tracey Williams en-gaged in unlawful surveillance of union activities on De-cember 6, 1980, in the vicinity of North Kirkland Road,Orlando, Florida.The evidence in support of this allegation consists ofthe testimony of three employees (or exemployees) ofRespondent: James Reynolds, resigned from employmenton December 23, 1980; Charles Cranford discharged onor about December 17 (Respondent maintains CharlesCranford discharged on or about December 18), one ofthe two alleged discriminatees in this complaint; andJohn Thompson, an employee employed by Respondentat the time of the hearing. It is not disputed that some 17of Respondent's employees attended a union meeting onSaturday, December 6, at the Teamsters' Orlando meet-ing hall on Kirkland Road. The meeting started between3 and 4 p.m. and ended sometime at or before 6 p.m.,just when it was getting dark.These three witnesses, called by General Counsel, tes-tified that they saw a dark brown or dark hued Mercurydrive back and forth at a speed somewhat less than the45-mile-per-hour speed permitted on Kirkland Road, atotal of three to four times. Respondent did not disputethat Tracey Williams drives such a car. The testimonywas essentially that, in a 5-minute period, it made tworound trips, a total of four passages, although Cranforddid not see it on its first passage but heard an exclama-tion from James Reynolds (who was watching the roadwhereas Cranford then had his back to it). Thompsonwas standing nearby with several other employees in theparking lot where there was only one light. KirklandRoad was not separately lit. Neither Thompson norReynolds could identify the driver or any alleged passen-ger in the car. Cranford testified that he saw two peoplein the car, the driver being Tracey Williams. Thompsonwas not at all sure that the brown Mercury he saw wasTracey Williams' car. Reynolds was quite sure that itwas, although none of the three witnesses observed anydistinguishing, identifiable characteristic on the car thatthey saw on Kirkland Road compared to the Mercurywhich Tracey Williams regularly drove. Thompson testi-fied that with the passage of the car on the first occa-sion, Reynolds rushed from their common position, some250 feet from the roadway, to the roadway and some 55feet from where the car was then passing. Nevertheless,as noted, Reynolds testified that he did not see who thedriver was. After approaching the roadway, Reynoldsretreated to the place commonly occupied by Reynolds,Cranford, Thompson, and other employees who had justleft the December 6 meeting.Although Vice President Tracey Williams was exam-ined by the General Counsel under Section 611(c) of theFederal Rules of Evidence as an adverse witness andcross-examined by Respondent; and although Williamswas thereafter called as a witness for Respondent,Tracey Williams failed to deny the above testimony.While I ordinarily might agree with Respondent that itappears extremely odd for Reynolds, about 55 feet fromthe roadway, to be unable to recognize the driver, andCranford, about 250 feet from the roadway, being able torecognize the driver and the existence of a passenger inthe accompanying passenger seat; and while the disposi-tion of this allegation might have taken on a completelydifferent character had Vice President Tracey Williamsactually denied the testimony in support of the allega-tion, yet, in light of his failure to do so, notwithstandingthe existence of at least one clear opportunity to do so, Iam unable to conclude that Cranford's identification ofWilliams as the driver, which perfects a prima facie caseof surveillance, is so far beyond the scope of possibilityas to suggest that such testimony, though uncontrovert-ed, carries it own death wound of incredibility. I amunable to do this notwithstanding that Reynolds, 55 feetfrom the roadway, was unable to identify the driver. Ido not know, on this record, what the position of the al-legedly surveilling automobile was by the time Reynoldsreached his proximate position, or the angle the car pre-sented to him or whether the driver's face was in someway obscured. Further, I recognize the relatively poorprevailing lighting conditions, Cranford's interest in thecase as a discriminatee, and Thompson's inability to iden-tify the driver. I am nevertheless unable, on this record,to conclude that Cranford's testimony is so incredible as207 DECISIONS OF NATIONAL LABOR RELATIONS BOARDto be dismissed out of hand. Thus, particularly in light ofTracey Williams' multiple failure to deny his presence,' Iconclude not only that Cranford should be credited butthat Tracey Williams did make four passages within thespace of 5 minutes on December 6, 1980, at or about 6p.m., in front of the union hall and that such maneuver-ing by Tracey Williams constituted, and was for the pur-pose of conducting, surveillance of the employees unionactivities at the Teamsters meeting hall. Williams fourpasses, unexplained, leads to an inference of unlawfulsurveillance. No direct evidence of Williams' knowledgeor intent to surveillance is required. I further concludethat such surveillance, without denial, justification, orother explanation, constitutes a violation of Section8(a)(1) of the Act, as alleged.(b) The above act of unlawful surveillance, as noted,occurred sometime at or about 6 p.m. on Saturday, De-cember 6, 1980.About 5 hours before this act of unlawful surveillance,i.e., at or about I p.m., Vice President Williams tele-phoned long-haul driver John Thompson at home (inDecember 1980, the long-haul drivers were supervisedby Tracey Williams) who was not scheduled to work onthat Saturday and told him that he wanted to seeThompson in his office as soon as possible. Thompsonwent to the office and, after a conversation in whichWilliams told Thompson of the discharge of other em-ployees that week, including the discharge of ErstwhileTrucking Supervisor Handley on the day before, Wil-liams, according to Thompson, asked him if there was"any talk of the Union" by Respondent's drivers andwarehousemen. Thompson said he answered "yes," andWilliams thereupon read to him from a statement pre-pared by Respondent's attorneys in which Williams de-scribed, inter alia, that in the event of strikes because ofthe Union, Thompson, with other employees, would re-ceive no pay and that Thompson, in the event of hisjoining a strike, could legally be replaced. On cross-ex-amination, Thompson testified, and I find, that Williamshad made no request for him to identify other employeesengaged in union activity, did not ask him if he was in-volved, and merely read from the statement. He also ad-mitted that the statement included an assertion that whilethe Company opposed the Union and hoped thatThompson would not sign a card, that Thompson wasfree to do so if he wished.It may well be true that not all interrogation consti-tutes coercive interrogation within the meaning of Sec-'Respondent argues (Br. p. 21) that no adverse inference should bedrawn from Williams' failure to deny. Even without an adverse infer-ence, Cranford's testimony stands unrefuted. In light of Williams' pres-ence in the witness box and his obvious failure to deny, an adverse infer-ence, in addition, should be-and is-drawn. For where the party-witnessis not produced to deny or explain General Counsel's testimony of aprima facie violation, an adverse inference may be drawn. N.LR.B v.Laredo Coca-Cola Bottling Ca, 613 F.2d 1338 (5th Cir. 1980), cert. denied449 U.S. 889. Where, as here, the allegedly offending party-witness isproduced and fails to deny the prima facie testimony, any force in favorof drawing an adverse inference applies afortiori and, moreover, decided-ly affects the prior issue of persuading the trier of fact that testimonywhich may appear suspect, at first blush, cannot peremptorily be brushedaside as unbelievable.tion 8(a)(1) of the Act,2and under other circumstances, acasual inquiry concerning the knowledge of an employeeof union activity among his coemployees perhaps maynot constitute unlawful coercive interrogation within themeaning of Section 8(a)(l) of the Act. In the instant case,during an organizational drive, Thompson, not scheduledto work on a Saturday, December 6, was summoned bytelephone by his supervisor to the supervisor's privateoffice (one of Respondent's chief supervisors accordingto its president and chief operating officer, JamesTraweek) told privately of the discharge of other em-ployees and then asked if there was any talk of theUnion among his coemployee drivers and warehouse-men. Thereafter, Williams immediately read not only ofRespondent's antipathy to the Union, its opposition andits right, in the event of a strike (which was nowherethreatened on this record) to replace any employee (in-cluding the employee who was standing before him) andnot to pay him if he should join in a strike.From Respondent's question and written messageabove, it is clear that Respondent more than suspectedthe existence of union activities among its employees. Itshaving already received legal advice on the issue is notcoincidence. Under these circumstances, it would seemthat Respondent, by posing the simple question ofwhether Thompson knew of union activities among hiscoemployees, places Thompson on the horns of a dan-gerous dilemma. On this record, neither Thompson, norany other similarly situated employee could know theextent to which Respondent was appraised of the extentof union activity among its employees and by the inter-rogated employee, in particular. If he should truthfullyanswer "yes," he might be opening an area he wouldprefer to keep closed. If he should falsely answer "no,"and if the interrogator might suspect otherwise, the em-ployee might, at the very least, damage his credibilityand standing as an employee. If Respondent, indeed,knew that a "no" answer was untrue, the employeecould reasonably fear that Respondent would infer thatThompson was sympathic to the Union, even if thatwere not so. Especially during an organizational effort, itis just such a dilemma which the Act seeks to eliminate;and just such union activities and knowledge whichThompson, and his coemployees, under the Board andCourt interpretation of the Act, has a right to keep from' The Board rule, which, of course, I follow, is that for purposes ofSec. 8(aXl), it is not the employer's intent or the affect of the conduct,but whether the "conduct may reasonably be said to have a tendency tointerfere with the exercise of employee rights under the Act." El RanchoMarket, 235 NLRB 468, 471 (1978); compare Quemetco. Inc., a subsidiaryof R. S. Corporation, 223 NLRB 470 (1976). In assessing whether interro-gation is proscribed by Sec. 8(aXl), certain courts broaden the scope ofanalytical inquiry to include the entire pattern of employer conduct.N.LR.B. v. Laredo Coca-Cola Bottling Co.. supra. As noted in the text,measured by either standard, Williams' question was "coercive" and thusunlawful. The Board rule, Respondent's interpretation of a court of ap-peals decision notwithstanding (Resp. br., pp. 24-26), is that lawfulnessdoes not turn on the subjective reaction of the interrogated employee. ElRancho Market, supra at 471, fn. II. I would not quickly credit Thomp-son's testimony that Williams' statements did not frighten him, in anyevent, since he was testifying as a currently employed driver in Williams'presence in the courtroom.208 L. D. BRINKMAN SOUTHEASThis employer. See N.LR.B. v. Laredo Coca-Cola Bottling,supra.I conclude that Williams' inquiry of Thompson on De-cember 6 concerning his knowledge of union activitiesamong coemployees constituted coercive interrogationand, as alleged, violated Section 8(aXl1) of the Act.'2. Threats of unlawful surveillance and discharge(a) The complaint further alleges that on December15, 1980, Vice President Williams both created an unlaw-ful impression of surveillance of employees' union activi-ties and threatened an employee with discharge. Primafacie proof of these two allegations rests solely on thetestimony of Cranford, an alleged discriminatee herein.Cranford's testimony, in addition, provides the solesource by which Respondent is allegedly to possessknowledge of Cranford's union activities, which knowl-edge creates the predicate for the inference, alleged bythe General Counsel, that Respondent's ultimate motiva-tion in its December 17 discharge of Cranford, was un-lawful. Thus, Cranford's testimony regarding this De-cember 15, 1980, incident, is alleged both as independentviolations of Section 8(a)(1) in two respects (unlawfulimpression of surveillance and a threat of discharge) andis also the basis of Respondent's knowledge of Cranford'sunion activities.Cranford testified at some length regarding his allegedunion activities including his testimony that he signed aunion card on November 14, 1980. His testimony withregard to his activities in or about November 1980 wasconsistently confused with statements in the pretrial affi-davit be submitted to the Board; that these activities oc-curred in October 1980. Nevertheless, I credit his expla-nation that he was confused by the dates of the eventswhen he gave the statement;5that his memory wasjogged by the fact that his union activities occurredshortly before Thanksgiving (in November) and that heNeither Blue Flash Express Inc., 109 NLRB 591 (1954), nor Paceco v.N.LR.B, 601 F.2d 180, 183 (5th Cir. 1979), for instance, are to the con-trary. Several of the Paceco protective indicia were not observed by Re-spondent. Here, the hierarchical place of Williams is clear; union hostilityis present; the boss' office was the locus of the question; Thompson wassummoned on a nonwork day; there was no valid purpose of inquiring ofunion activity. Moreover, as noted in Laredo Coca-Cola Bottling Co.,supra at 342, fn. 8, the Paceco test is not definitive and a violation mayoccur even if all the Paceco factors favor the employer. The assuranceagainst reprisal, it seems, is far outweighed by other circumstances in de-ciding the "coercive" effect. These other circumstances showing the in-hibiting effect of such interrogation flow from the fact that Thompsonwas summoned to the chief supervisor's office on a nonwork day. Couldbe reasonably believe he was being singled out?' It must be noted that Williams ultimately denied asking the questionalthough his testimony, as shown by the record, vacillated as to whetherhe actually asked Thompson a question concerning union talk among hiscoemployees or whether he merely read from the statement. I do notcredit Williams' testimony insofar as he denied asking Thompson thequestion.I Dates, and even sequence, are notoriously the subject of testimonialconfusion, Local Union 195, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry of the United States andCanda. AFL-CIO (Stone & Webster Engineering Corporation), 240 NLRB504, 514, fn. 9 (1979); enfd. per curiam N.LR.B. v. Local Union Na 195,United Association of Journeymen and Apprentices of Plumbing and Pipefit-ting Industry of U.S and Canda, AFL-CIO, 606 F.2d 320 (5th Cir. 1979),summary calendar, without substantially affecting credibility determina-tions relating to disputed conversations.became more active on or about November 18, 1980,when he picked up 16 signed union cards from coem-ployee Bob Glasgow, went to the union hall, and then,after delivering to the Union the signed union cards, re-ceived more union cards for distribution which he gaveto Thompson. There is no suggestion in Cranford's testi-mony that any of his union activity occurred on Re-spondent's property much less in the presence of any ofRespondent's supervisors. At most, he testified, withregard to Respondent's knowledge of his union activity,that some 17 of Respondent's employees attended theDecember 6 union meeting at the Teamsters hall andthat one of those employees must have told Respondentof his presence there and of his being the initiator of thedistribution of further unsigned union cards on and afterNovember 18.With this as background, Cranford testified that, onDecember 15, 1980, a Monday, he was at Respondent'sloading platform at or about 7 p.m.; that Vice PresidentWilliams, then his supervisor, called him over and said:"You're causing trouble; it has to stop." Cranford askedWilliams to be more specific and tell him what he meantby that statement. Cranford said that Williams answered:"You're causing 'waves' and your ship is going to sink."Williams denied any such conversation with regard to"causing trouble" or "waves" or that Cranford's ship isgoing to "sink." Williams not only denied having saidthat on December 15 but denied having said it anytimeand notes that it was not his style of language. Williamstestified that his only conversation with Cranford con-cerned his job as Cranford's supervisor; and that he tele-phoned Cranford on the day of his discharge, Thursday,after 6 p.m. and told him that his services were nolonger required because he had had a second "chargea-ble incident." In particular, Williams denies any state-ment in which he asserted that Cranford was "makingtrouble."In view of the fact that the disposition of this credibil-ity conflict relates to the resolution of the alleged viola-tion of Section 8(aX3) with regard to Cranford's dis-charge, I shall resolve this issue below in the discussionregarding Cranford's discharge.In his motion to dismiss, however, at the conclusion ofthe General Counsel's case-in-chief, and in (Resp. br. p.30, et seq.), Respondent argues that even if Cranfordwere arguendo credited, Williams' statement would bespeculative and would not constitute a violation of Sec-tion 8(aXl) either as an impression of unlawful surveil-lance or a threat of discharge because of its ambiguity,especially in the failure to mention the Union, citing anadministrative law judge's analysis in Reliance ElectricCompany, Madison Plant Mechanical Drives Division, 191NLRB 44 (1971). The Board, itself, in analyzing the issueconcluded the absence of specific reference to the Union"means little," El Rancho Market, supra at 471, fn. 11,and that a merely circumspect violator shall not be re-warded for his indirection. At or about this time, there isno suggestion in the record that Williams was then inany way the object of Respondent's observation withregard to any "trouble." As far as this record goes,Cranford was a truckdriver who was then not subject to209 DECISIONS OF NATIONAL LABOR RELATIONS BOARDany adverse criticism with regard to his work or con-duct. Under these circumstances, with the Union'sdemand for recognition received by Respondent on themorning of December 15, with Cranford, in mid-Novem-ber, distributing union cards through Thompson, andwith Respondent having inquired of Thompson on De-cember 6 concerning such activities, I have no hesitationinferring that Williams' statement to an employee (whohad attended a union meeting and was a card distributor,regardless of the source from which Respondent mayhave gained knowledge or suspicion thereof), that theemployee was "causing trouble" which had to "stop"and that the employee was making "waves" and that hisship was going to "sink" is not so ambiguous as to mysti-fy anyone, including the employee, that Respondent wasreferring to the employee's union activities. Such a state-ment, I infer, can and does reasonably mean that suchunion activities were going to cause Cranford to be dis-charged (his "ship" was going to "sink"). We have cometoo far to believe that employees engaged in union activ-ities are so dull as to not recognize the implication ofsuch a figure of speech from an employer who has earlymanifested opposition to their union activity (Williams'December 6 statement read to Thompson) and who oc-casionally falls over into unlawfulness with regard tosuch opposition. As Justice Holmes remarked long ago,"Even a dog knows the difference between being trippedover and kicked." I conclude therefore that, contrary toRespondent's assertion that Williams' statement may nothave related to union activities (Resp. br. p. 30) if suchstatement were made to an employee, it would constituteboth an impression of unlawful surveillance of Cranford'sunion activities and a threat of discharge, both in viola-tion of Section 8(a)(l) of the Act.(b) The complaint also alleges that on or about De-cember 26, 1980, Respondent, through Tracey Williams,threatened that employees would be discharged if theycontinued their organizing activity on behalf of theUnion. The allegation (complaint, par. 6(e)) alleges thatsuch a statement was made to and threatened an employ-ee.The only testimony in support of that allegation is thatof James Reynolds but that testimony is uncontradictedand credited. Reynolds testified that on December 23,1980, he was in Tracey Williams' office at or about 8:30p.m. On direct examination he testified, and I find, thathe went there to ask for more wages because he couldnot support himself on his salary and that, when Wil-liams refused to grant him a salary increase, Reynoldsasked him if he was going to fire anybody. Reynolds saidthat Williams answered that he would not fire "the fencesitters" but would fire only those "heading up the unionorganization." Reynolds says Williams added: "You aredefeated, you should give it up." Reynolds then addedthat the phrase "give it up" was added to words con-cerning union activity.On cross-examination, Reynolds testified, and I find,that he had already told Williams that he was resigningprior to the time he asked Williams whether he wasgoing to fire anybody and prior to the time that Williamsdisclosed his position regarding firing only those who"headed up" the union organization.Counsel for Respondent urges (Resp. br. p. 33, et seq.)that this statement does not violate Section 8(a)(1) of theAct because Reynolds, having already resigned, was nolonger an "employee" within the meaning of the Act andtherefore any otherwise unlawfully coercive statementsor threat made to him would not be made to an "em-ployee" and therefore would not be in violation of theAct.Assuming, arguendo, that Reynolds had already "re-signed," the Board has decided this question of the defi-nition of an "employee," contrary to Respondent's argu-ment, in Little Rock Crate & Basket Co., 227 NLRB 1406(1977), Oak Apparel, Inc., 218 NLRB 701 (1975), andcases at least as early as Briggs Manufacturing Company,75 NLRB 569, 570-571 (1947); cf. Chesterfield ChromeCo., 203 NLRB 36 (1973); and Doughboy Recreational,Inc., 229 NLRB 381, 388 (1977). In Little Rock Crate andBasket Co., supra, an employer threatened to cause thearrest of a recently lawfully, discharged employee(Green) who was distributing union literature on compa-ny property while waiting for his final pay to arrive. TheBoard, holding the threat of arrest addressed to thisperson violated Section 8(a)(1) of the Act, did not relatethe violation to the fact that the threat was made in thepresence of other employees, but stated:As found by the Administrative Law Judge,there is no merit in Respondent's contention thatLinton's conduct was lawful because Green hadbeen discharged earlier that morning. First, not-withstanding his discharge, Green remained a statu-tory "employee" within the meaning of Section 2(3)of the Act, as the Board has long held that thatterm means "members of the working class general-ly," including "former employees of a particularemployer."In view of the Board's position on the scope of "em-ployee" in Section 2(3) of the Act I conclude, in the faceof Tracey Williams' failure to deny this conversationwith Reynolds, that it indeed occurred, was made to an"employee," and that it constituted an unlawful threat ofdischarging other employees thereby violating Section8(a)(1) of the Act as alleged. Moreover, it demonstratesWilliams union animus and his willingness to dischargeemployees for their union activities notwithstanding hisattorney's efforts to educate him against such illegal con-duct.(c) The last allegation of a violation of Section 8(aXl)of the Act is that on or about December 9, 1980, Re-spondent, acting through its supervisors, Robert Mulch,7I Whether or not Respondent's legal argument is sound, and I believeit to be without merit, its failure to deny such testimony bears heavilyand directly on Williams' state of mind; his union animus and willingnessto discharge employees for their union activities, albeit primarily thosewho are not merely "fence-sitters."7 At the hearing and in its answer, Respondent admitted that, as al-leged, Tracey Williams and Robert Mulch were supervisors within themeaning of Sec. 2(11) of the Act. Nevertheless, Respondent denied the"agency" of these two supervisors on the ground that it was a "legalconclusion." I conclude on the basis of all the evidence that both Mulch(supervisor in the warehouse) and Tracey Williams, a vice president andone of Respondent's chief supervisors, were agents of Respondent withinthe meaning of Sec. 2(13) of the Act.210 L. D. BRINKMAN SOUTHEASTcreated the impression of surveillance by calling an em-ployee "Jimmy Hoffa."The sole evidence and support of this allegation wasthe testimony of Clinton Pace, Jr., one of the two al-leged discriminatees in this complaint. Pace testified thathe signed a union card; passed the word among coem-ployees of the approaching December 6 union meeting;attended the union meeting on December 6, 1980; andtalked with the other 40 to 50 employees in the ware-house concerning the Union.Pace testified that on December 9, 1980, while work-ing as a "vinyl puller" (using a forklift hi-low truck toextract rolls of vinyl floorcovering from bins in Re-spondent's warehouse), he had a conversation with Su-pervisor Robert Mulch at or about 9:45 a.m. in front ofthe vinyl cutting table. Mulch said to him: "Good morn-ing Jimmy Hoffa." Pace asked Mulch: "What do youmean; Jimmy Hoffa is missing." Mulch answered: "Yes."About an hour later, 10:45 a.m., Pace, in front of theproduction desk in the warehouse, asked Mulch what hemeant by calling him "Jimmy Hoffa." To this, Mulch an-swered: "Nothing."Pace testified that in this earlier conversation, whereMulch called him Jimmy Hoffa, an employee, JamesBounds, still employed by Respondent, was about 12 to15 feet away and might have heard the conversation. Al-though Respondent called James Bounds as its witnessand examined him on other facts, it specifically statedthat it would not examine him, and it did not examinehim, with regard to his presence near the conversationnor whether he heard the Pace-Mulch conversation.Respondent attacks the allegation both legally and fac-tually: "As a matter of law," Respondent argues that theassertion fails to constitute an allegation of the impres-sion of surveillance even if Pace is credited. I concludedto the contrary, that a supervisor, during a union orga-nizing campaign by the Teamsters calling an employee"Jimmy Hoffa," under the instant circumstances, is notmere name-calling, since, on this record, Pace's union ac-tivities were not common knowledge; and that "JimmyHoffa" labels him as a prominent supporter or memberof the Teamsters Union. Thus, regardless of the sourceof Mulch's information concerning Pace's sympathiesand activities, and regardless of its occurring, but in viewof Respondent's union animus, when, 3 days after Paceattended the December 6 union meeting, he told Pace onthe morning of December 9, 1980, "Good morningJimmy Hoffa," he was directly stating that he recognizedMulch as a Teamsters activist, the same as Jimmy Hoffa.Such a statement creates an impression of surveillanceand is unlawful within the meaning of Section 8(a)(1) ofthe Act.With regard to the factual issue, Respondent, throughcounsel, stated that it was unable to produce Mulch totestify concerning Pace's testimony because Mulch wasin Saudi Arabia, having left Respondent's employ someyears prior to the issuance of the complaint. However, inresolving the factual question whether Mulch calledPace "Jimmy Hoffa," I do not draw any inference ad-verse to Respondent from its failure to call Mulch, ap-parently unavailable. I do however legally fault Re-spondent, in its deliberate failure to inquire of its witness,James Bounds, (a) whether he was, indeed, 12 to 15 feetaway from any such conversation; and (b) whether heheard the conversation. Respondent specifically refrainedfrom asking these questions, left the issue undisputed, andI draw an inference adverse from its failure to gain adenial from an employee under its control, indeed, onthe witness stand, and thus negative Pace's testimony. Iconclude that Respondent's failure to put these questionsto Bounds8resulted from its conclusion that Bounds' tes-timony would have been adverse to Respondent byeither undermining its defense or supporting Pace's ver-sion. Therefore, crediting Pace, I conclude that the state-ment was made; and that the statement, as made, consti-tutes an unlawful impression of surveillance, in violationof Section 8(a)(l) of the Act.The discharge of Charles K. CranfordAlthough Cranford's testimony, as above noted, dem-onstrated initial confusion, with respect to the dates ofvarious occurrences, a common phenomenon among wit-nesses, much of Cranford's testimony was undisputed.Thus, I credit his testimony that around October 4, 1980,he, together with several other employees (Strong,Thompson, Fuller, and Reynolds), all truckdrivers (Re-spondent on or about this time employed nine truck-drivers) met with Tracey Williams with regard to gain-ing increased wages. When Williams refused, the em-ployees decided to seek union help and on or about Oc-tober 7, James Reynolds visited the union, procurredUnion membership application cards, and he and Thomp-son distributed them. By on or about November 18,1980, the organizational effort among the employees hadslowed and, according to Cranford, he became moreactive in the organizational effort. He described himselfas a "ringleader"9but, in any event, I find that it wasCranford who, on or about November 18, picked up 16signed union cards from employee Glasgow and on thatday delivered them to the union hall. As above noted, hehimself had signed his union card on November 14. OnNovember 18, Union Business Agent Thornton gaveCranford additional blank membership cards, which hethereafter gave to Thompson for distribution. Cranfordand Thornton arranged for a meeting with employees onDecember 6 and Cranford, together with some 16 otheremployees, then attended the union meeting on Decem-ber 6, 1980. The delay of the union meeting to Decem-ber 6 was due to the intervening Thanksgiving holiday.It was this Saturday, December 6, 1980 union meeting atthe Teamsters' Orlando meeting hall on Kirkland Roadthat Tracey Williams, after interrogating Thompson 5hours earlier concerning union activity among Respond-ent's employees, kept under surveillance.As above noted in the discussion under the allegedviolations of Section 8(a)(1), Cranford testified that at orI Respondent similarly failed to have Vice President Williams denyReynolds' testimony regarding the December 23 "threat" or Cranford'sidentification of Williams as engaging in unlawful surveillance of the De-cember 6 union meeting.I Counsel for Respondent quite properly seized upon this bit of Cran-ford's self-inflating testimony. I have taken it into account but gave it nodeterminative adverse weight.211 DECISIONS OF NATIONAL LABOR RELATIONS BOARDabout 7 p.m. on December 15, 1980,10 on Respondent'sloading dock, Vice President Williams called him overand told him that he was "causing trouble"; that it "hadto stop"; and that, when Cranford asked Williams to bemore specific, Williams answered that Cranford wascausing "waves" and also told them that his ". ..ship isgoing to sink." Also, as above noted, Williams specifical-ly denied any such statements to Cranford made at anytime.On the next evening, December 16, 1980, when Cran-ford returned from his run at or about 8:30 p.m., and en-tered Respondent's parking lot, while backing his trailertruck into a narrow opening between two other trucks,he hit a dividing post with his right-front fender near theheadlight. Cranford testified that he was extremely fa-tigued that evening; had made several attempts at park-ing in order to get the truck into the confined space; wasunable to do so; and finally, without properly observingthe post, hit the post with his right-front fender as hetried to maneuver the truck into the space. He furthertestified that he had had "two beers" on the road aboutan hour before this event and that two beers had madehim even more tired. He denied being drunk. I do notreadily accept his denial, but the matter, here, is immate-rial except as an element of overall credibility. Neverthe-less, he admitted that his coemployee, Charles Strong,backed the truck in for him. The record is clear, that Re-spondent had no knowledge of Cranford having drunkthe alleged two beers or indeed of having consumed any,or been under the influence of, alcohol, at the time itthereafter discharged him. "John Thompson credibly testified that he and CharlesStrong, another Respondent truckdriver, were on theloading platform between 9 and 9:30 that night and sawCranford return. They saw his tractor-trailer come intothe yard and unsuccessfully try to enter the parkingspace. After he hit the dividing post at the right front ofhis tractor, he got out and told them that he could notback his truck in. Thompson, smelling alcohol on Cran-ford's breath, asked him if he was sick but Thompsoncould not remember what Cranford answered. In anyevent, Strong backed the tractor-trailer into the spaceand Cranford went to his car. As Cranford went to hiscar, he gave Strong some intracompany mail for deliveryto the Orlando office and asked Strong to take it to thecompany office. When Strong told Cranford that hewould back the truck in and when Thompson took themail from Cranford Thompson told Cranford: "Youcan't go up on the dock like that." Cranford said he wasgoing and then left for his car. Thompson took the mailand Strong then backed the truck in. It was not until aday or two after Cranford was fired (General Counsel al-leges Cranford was terminated on December 17 and Re-spondent alleged that it was on December 18) that, onthe loading dock, Thompson, after telling Williams thathe had heard that Cranford was fired (Williams said thatit was because he had had two accidents) that Thompson'o It is undisputed, and I find, that earlier the same day Respondentreceived the Union's demand for recognition (G.C. Exh. 2)." In view of Respondent's lack of knowledge on this point, I need notdefinitively resolve the question of any drunkenness as a cause for dis-charge.told Williams that, on the evening tha Cranford came inand "torn off his fender," Cranford had been drinking.Williams thanked Thompson for the information. I findthat this was the first occasion on which Respondent hadknowledge of Cranford's drinking. I noted that Thomp-son described the accident, which resulted in Cranford'shitting the right-front fender, as involving the fenderbeing "torn off." This was a clear exaggeration whencompared to the pictures of the damage to the right-front fender which are in evidence (G.C. Exhs. 4, 5, and6) showing that the fiberglass fender had indeed beendamaged but certainly not torn off. I noted at the hear-ing that Thompson testified not only with exaggerationbut with relish concerning the damage to the fender. Inthis record, Cranford's testimony stands unrefuted thatthe damage estimate from Respondent's own truck rentalagent (who also repaired the trucks) was S100. Therepair bill was $140.In any event, within a few hours after he hit the post,Cranford telephoned Williams and told him of the acci-dent. Williams thanked him for the information and theyagreed to inspect the damage the next day.On the next day, December 17, Cranford telephonedWilliams and told him that he would be at the truckrental agency to go over the damage with Williams in 30minutes and they agreed to meet about 11 a.m. Williamswent to the area, waited for an hour, but Williams nevershowed up. After an hour, Cranford left. Later that day,about 6:30 p.m., Cranford, at his home, was told thatWilliams had left a message that Cranford was not toleave on his next regular run before telephoning Wil-liams. Cranford telephoned Williams and Williams toldhim that he had some bad news. According to Cranford,Williams told him: "Because of the trouble that you havecaused and the damage you have done the night before,your services are no longer required." Williams testifiedthat it was not on Wednesday, December 17 at 6 p.m,but rather on Thursday, December 18 at 6 p.m. that hetelephoned Cranford and told him that his services wereno longer required because he had had a "second charge-able accident." Williams specifically denied that he men-tioned any "trouble" that Cranford caused was includedin the discharge telephone call.Respondent's defense to the Cranford dischargeVice President Williams in particular, and Respond-ent's other witnesses, in general, denied knowledge ofCranford's union activities and Williams denied any con-versations, both on December 15 (at loading dock) andin the discharge telephone call, which related to any"trouble" that Cranford had been making or his "shipsinking."Williams testified that Cranford was discharged not onWednesday, December 17, but rather on Thursday, De-cember 18, on his recommendation and the decision ofJames Traweek, president, chief operating officer, andowner of Respondent. Cranford, however, testified with-out contradiction that the next day after the telephoneconversation, he went in for his pay on Thursday, thenormal payday. He also testified that he went in for theremaining balance of his pay on the following Thursday.212 L. D. BRINKMAN SOUTHEASTThe payroll period, according to Respondent, runs fromMonday through Saturday with the payday on the suc-ceeding Thursday for that period.While the significance of the date of discharge is notdispositive, it is by no means irrelevant to Cranford'scase.'2I was not impressed by President Traweek's testi-mony that, although the fender damage occurred on De-cember 16, he was not informed of the matter until De-cember 18 when Tracey Williams told him. I am unableto believe that Tracey Williams did not tell the presidentof the Company of this December 16 accident at anytime on December 17, but did so only on December 18.In view of the conclusion that Tracey Williams informedTraweek of the accident no later than the day after itsoccurrence, i.e., on December 17, the discharge on thatsame day; and further, in view of Cranford's testimonythat he received the telephone call from Williams on thenight before he went for his pay (which was on payday,Thursday, December 18), I conclude that Williams tele-phoned Cranford and notified him of his discharge onDecember 17, 1980, as Cranford testified.'3In thisregard, I note that Williams failed to testify with regardto any reason for the delay in notifying Traweek fromthe evening of December 16 until sometime on Decem-ber 18.Williams nevertheless testified that Cranford was ter-minated on December 18 on the decision of PresidentJames Traweek after Williams had reviewed the file andrecommended to Traweek that Cranford be dischargedsolely because he had committed "two chargeable acci-dents." Williams defined a "chargeable accident" as onewhere the driver is "at fault."There is also no dispute that, in a prior accident, onOctober 17, 1980, Cranford was "at fault" in damagingthe overhead door at Respondent's Tampa, Florida facili-ty causing damage of S255.32.14Williams testified, however, that Cranford was dis-charged not because he had damaged the fender but be-cause of Respondent's company rule that, where therewere two chargeable accidents, the employee, an over-the-road truckdriver, was automatically discharged.Thus, Williams testified that it was this second accident,i.e., hitting the post at Orlando, that was the only reasonfor the discharge. He also testified that there were noseparate "warning notices" placed in an employee file1" The Union's petition for certification in Case 12-RC-6012, whichshows a filing date of December 16, 1980, was admitted by PresidentTraweek (O.C. Exh. 3) to have been received by Respondent on themorning of either December 17 or 18. The issue, it seems to me, of thedate of the discharge loses some of its effect as a dispositive questionsince if the petition was received on the morning of December 17 andsince Cranford and Pace were discharged later on the same day, it mightbe argued that the discharges were spurred by Respondent's receipt ofthe Union's petition for certification. With regard to Cranford, however,the same argument could be made if the petition was received on themorning of December 18 and Cranford, as Respondent asserts, was dis-charged on the evening of December 18."' Had the discharge occurred on December 18, Respondent couldhave produced its payroll or other records to demonstrate Cranford's al-legedly erroneous testimony that it occurred on December 17. Respond-ent failed to do so.14 Respondent's original assertion of the damage was S400. As Re-spondent acknowledged, this was an overstatement since it paid $255.32for the repair of the door. Such an error in no way affects the dispositionherein.but rather that the accident report of a chargeable acci-dent was itself a disciplinary notice.Williams further testified that Respondent had anoriginal rule whereby after the first chargeable accident,the employee was discharged; but that there came atime, not specified on this record, that the rule was alleg-edly changed to two chargeable accidents. Exactly whenthe rule was changed was not at all made clear by Wil-liams or any other witness. Williams, however, said thatthe change of the discharge rule to two accidents wasmade in writing and that such writing was distributed tothe employees in early 1980 with employee paychecks.Williams testified that the two-accident rule is still thecompany rule. '5Cranford testified that he never knew of a companyrule regarding discharge for only one chargeable acci-dent; and, further, that the first time he had ever heardof a company rule regarding two chargeable accidents asa basis for termination was when he attended a unionmeeting some 3 weeks after his December 17 dischargewhen he saw a letter, dated after the date of his dis-charge, signed by Tracey Williams, and addressed "to alldrivers of L. D. Brinkman Southeast." The letter, ac-cording to Cranford's testimony, stated that there was acompany rule requiring discharge on the basis of twochargeable accidents.John Thompson, a witness who I viewed as not un-sympathetic to Respondent, testified that, as far as heknew, there was no company policy relating to dischargebased on chargeable accidents although he said it was"common knowledge" that a person who has accidentswould not be kept in Respondent's employ. Specifically,however, he testified that he never saw a memorandumregarding any such company policy and he never had aconversation with any company supervisor regarding apolicy on "chargeable accidents." Thompson was em-ployed by the company from May 1979 to the time ofthe hearing as a long-haul driver.President James Traweek testified with regard to theCranford discharge that after he was notified by Wil-liams of the damage to the truck and received Williams'recommendation for the discharge, he asked Williams fora statement regarding Respondent's "normal procedure"with regard to the discharge for accidents. Traweek hadalso testified that, as chief operating officer, he was fullyfamiliar with Respondent's personnel policies. In anyevent, Traweek said that Williams told him, on or aboutDecember 17, 1980, that Respondent's normal procedureand policy was to discharge drivers who were guilty of asingle chargeable accident. Traweek also testified thatWilliams told him that this was Cranford's secondchargeable accident and that drivers are normally dis-charged after a chargeable accident. Having receivedthis information, Traweek then conferred with his laborattorney concerning the feasibility and wisdom of dis-" Although Cranford testified that truckdriver James Reynolds contin-ued to work although he had two chargeable accidents (hitting a dividingpole and running a Georgia State trooper off the highway), Reynoldscredibly testified that, at the time of his resignation, he had had only onechargeable accident.213 DECISIONS OF NATIONAL LABOR RELATIONS BOARDcharging Cranford and, according to Traweek, his attor-ney told him to follow his normal practice. 16After speaking with his attorney, Traweek then askedWilliams whether there were any other drivers on thepayroll with two chargeable accidents and Williams toldhim that there were none. Traweek, on the basis of thisinformation, confirmed Williams' recommendation forthe discharge.Discussion and conclusions with the Cranford'sdischarge and the allegations of unlawful threat andunlawful impression of surveillance by VicePresident WilliamsAs the Supreme Court noted in N.L.R.B. v. AmericanShip Building Co., 380 U.S. 300, 312 (1965), it is often dif-ficult to determine the motivation for the discharge of analleged union proponent who may have broken a shoprule.On the one hand, I have observed and weighed Cran-ford's testimony. My above findings and conclusions not-withstanding, there exists at least the possibility of exag-geration in his identification of Tracey Williams as thedriver of the vehicle which, on December 6, 1980, en-gaged in unlawful surveillance at the Teamsters hallwhere Cranford was present with some 16 other employ-ees; and the further possibility that his testimony regard-ing both his December 15 and December 17, 1980, con-versations with Williams were occasions of self-help toprove Respondent's unlawful motivation in his discharge.Thus, I view with initial skepticism his testimony regard-ing Williams accusing him on December 15 of makingtrouble, making "waves" and that "his ship was going tosink." This from a vice president who was warnedagainst committing unfair labor practices. Such testimo-ny, of itself, if credited, brings at one stroke an inferenceof Williams' knowledge of Cranford's union activities, anunlawful impression of surveillance over such activities,and an unlawful threat to discharge. In addition, I ameven more skeptical of Cranford's testimony regardingWilliams' telephone call on the evening of December 17wherein Williams allegedly said not only that Cranfordwas discharged because of a second chargeable accident,but because of the "trouble you have caused." A reason-able inference, if this testimony is credited, would be thatthe word "trouble" referred directly to Cranford's unionactivities and that such union activities were at least oneof the reasons for the discharge. Thus, Cranford's testi-mony, in my view, as to the December 15 threat and im-pression of surveillance and the December 17 inferenceof unlawful motivation in the discharge is all rather con-venient. In addition, Cranford has a monetary and job in-terest in the outcome of the proceeding as an alleged dis-criminatee. Thus, added to the convenience of his testi-mony is his monetary interest.]" Respondent's witnesses testified that they had long sessions withtheir labor attorney on or about December I 11, and thereafter, regardingacts prohibited by the National Labor Relations Act and Respondent'stactics in meeting the Union's organizational effort. In this regard, itshould be noted again that Respondent received the union demand forrecognition on Monday, December 15, and the petition for certificationfrom the Labor Board on December 17 or 18. Traweek stated that Re-spondent had the date-stamped envelope containing the petition. It wasnot produced.On the other hand, if his testimony regarding Wil-liams' statements of either December 15 or 17 is credited,Cranford has presented a strong prima facie case of hisbeing unlawfully discharged; and, if both are credited ofhaving received a prior threat of discharge together withRespondent's having manifested an unlawful impressionof surveillance, the case is even stronger.The facts are not in dispute, however, that Respondenthad notified its employees it was against the Union andthat on the morning of December 15, before Williams al-legedly unlawfully threatened Cranford, Respondent re-ceived the Union's request for recognition. Such a re-quest might well have put Respondent's admitted unionantipathy against its employees engaging in union activi-ties in a different light. If, in addition, as James Traweektestified, he then might have received the union petitionfor certification from the Labor Board on the morning ofDecember 17, such additional element can be consideredand could throw additional weight on the side of credit-ing Cranford's testimony. Receipt of these alarming doc-uments on December 15 and 17 would, in the ordinarycourse, have strengthened Respondent's fear of its em-ployees' engaging in union activities and generated addi-tional animus against such activities.It is unnecessary, however, to speculate with regard tothe force or effect of the receipt of these documents for Ihave resolved the question of Cranford's and Williams'credibility on four elements.The first is the testimony of John Thompson and bothmy observation of Tracey Williams' denial of that testi-mony and the record thereof in the transcript. Thus, itwas clear to me that Thompson, a witness not clearlyunfavorable to Respondent's cause, testified that TraceyWilliams summoned him to his office on a (Thompson)nonworkday and, after telling him of the discharge ofemployees and supervisors, asked him whether there wasunion activity among Thompson's coemployees. It wasafter this question that Williams read from a preparedstatement regarding the Company's position with regardto strikers, wage payment, and replacement of strikers.This occurred, according to Thompson, on the earlyafternoon of December 6, 1980. I therefore observedWilliams demeanor and testimony in trying to avoid adirect answer to the question, then settling on a denialand an assertion that he merely read from the statementprepared by Respondent's attorneys. I was dissatisfiedwith Williams' evasiveness and his demeanor and his lackof clarity as to whether he questioned Thompson. It wasclear to me that Williams had indeed asked the questionand was an untruthful witness in denying having askedthe question and in his further testimony that he merelyread from a prepared statement. Thus, with regard toWilliams capacity and willingness to speak to employeesabout union activities, notwithstanding any prior or sub-sequent warning against such conversations from Re-spondent's lawyers and from President James Traweek, Ifind that Williams did indeed speak to employees withregard to their union activities. Secondly, he not onlyunlawfully interrogated Thompson but he also failed todeny unlawfully threatening Reynolds. While it is truethat Reynolds may have already resigned, it is, I find, on214 L. D. BRINKMAN SOUTHEASTthis very basis, as counsel for Respondent suggested, thatWilliams might have felt free to speak to Reynolds withregard to Respondent's intent and desire in dischargingunion members. According to Reynolds' undenied andcredited testimony, it was not the "fence-sitters" whomWilliams would discharge, but those "heading up theunion organization." Not only did Williams fail to denythis conversation but he also failed to deny that in thisconversation (on December 23, 1980) he told Reynoldsthat "you are defeated, you should give it up." I havespecifically credited Reynolds' testimony as altogetherbelievable and that conclusion, of course, is reinforcedby Williams' failure to deny the testimony. Thus, Re-spondent's animus and willingness to discharge unionleaders was not constrained by the law, any prior legalcounsel to the contrary notwithstanding.Thirdly, of even greater importance in assessing thecredibility of Cranford's testimony, Williams' denials andRespondent's motive, is the question of Respondent's de-fense: the existence of the "two chargeable accidentsrule."In the analysis of this matter, there is the testimony offour witnesses to be accounted for. The first is Cran-ford's rebuttal testimony that he knew of no rule regard-ing discharge for chargeable accidents until he saw amemorandum, signed by Williams, dated after the date ofhis own discharge. Secondly, supporting Cranford, thereis Thompson's testimony denying knowledge of any suchrule, whether a "one accident" rule or "two accident"rule. Thirdly, there is Tracey Williams' testimony thatthe two-accident rule had been introduced to replace theone-accident rule as the early part of 1980 and that itsintroduction was accompanied by the distribution of amemorandum, incorporating such change, to the driversalong with their payroll checks at that time. No evidenceof such memorandum (of whatever date) was ever pro-duced, either by Respondent directly or by Respondentseeking to obtain such memorandum or testimony there-of from any employee or even to get any employee totestify that he had received any such memorandum inthe early part of 1980-or at any other time. As notedabove, on the contrary, there is only Cranford's uncon-tradicted rebuttal testimony that he did see such a memo-randum signed by Williams, but it bore a date after thedate of his own discharge.The fourth and last element for analysis is PresidentTraweek's testimony with the regard to existence of arule regarding accidents and discharge of truckdrivers.Traweek testified clearly that when he asked Williams onDecember 18, 1980, for Respondent's normal dischargeprocedure relating to chargeable accidents, Williams toldhim that the normal procedure was to discharge a driverafter the first chargeable accident. Such a statement byWilliams, based on Traweek's testimony, is completelycontradictory to Williams' testimony that the two-acci-dent rule had been introduced some 9 months prior tothis time. It appears to me somewhat difficult to believethat the chief operating officer of the Company did notknow of the two-accident rule change or even the exist-ence of the prior one-accident rule without askingTracey Williams. It is, however, wholly unreasonable tobelieve that Williams, in December 1980, would havetold Traweek that Respondent's normal procedure wasto discharge a driver after the first chargeable accidentwhen he had himself memorialized an allegedly new,two-accident rule many months before this conversation.It is unnecessary to further belabor the point. I concludethat, on the basis of the disparity and contradiction in thetestimony of Vice President Tracey Williams comparedto the testimony of President James Traweek, as support-ed in contradiction by Cranford and Thompson, that, infact, there was no discharge "rule" relating to accidentsexisting at the time of Cranford's discharge whether it beafter a first accident or a second accident; that, in noevent, could there be a single accident "rule" sinceJames Reynolds had hit the same post or a similar postand was not discharged; and that the crude contradic-tions in the testimony of Williams and Traweek in anyevent, lead me to conclude that there was no such "rule"in existence in December 1980, whether it be a one-acci-dent rule or a two-accident rule, which required theCranford or any other discharge. I further conclude thatin this regard that Respondent fabricated a defense tojustify its discharge of Cranford. In raising a false de-fense, I conclude that Respondent has undermined itscredibility with regard to its reasons for dischargingCranford.Having found Williams to have committed unfair laborpractices and expressed a willingness to discharge em-ployees for their union activities, based on virtually un-contradicted testimony, I further conclude, on the basisof Cranford's activities as a card distributor, Respond-ent's false defense, and Traweek's and Williams' incredi-bility as witnesses, that Cranford, in fact, was told byWilliams on December 15 that he was making "waves"that had to "stop," and that his "ship" was going to"sink"; that such a statement by Williams on December15, on the same day following Respondent's receipt ofthe Union's request for recognition, constituted an un-lawful impression of surveillance and a threat of dis-charge in violation of Section 8(aX1) of the Act; and thaton the evening of December 17, 1980, Williams, in fact,told Cranford that he was discharged both for the "trou-ble" that he had caused and because he had gotten into asecond accident.Williams' willingness to speak to employees abouttheir union activities, contrary to his denial, is clear. Iconclude that General Counsel proved a prima facie caseof Cranford's unlawful discharge and, I further infer thatRespondent's falsely interposed two-accident "rule" wasan attempt to conceal its antiunion motivation. See, forexample, Wellington Hall Nursing Home, Inc., 257 NLRB791 (1981). While the record, in my opinion, amply dem-onstrates the incredibility of Respondent's witnesses re-garding the Cranford discharge, the difficult resolutionwas whether Cranford's testimony was credible: for itdoes not follow that Respondent's lack of credibilitymakes Cranford credible. Here, Respondent has pointedto instances of Cranford's testimonial failures-especiallyhis poor recollection of dates. Taking all into account,however, and bolstering my original skepticism withWilliams, and Traweeks' deficiencies, and especially theDecember 15 receipt of the union demand and the un-215 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdenied Reynolds' testimony, I cannot say that Cranfordshould not be believed concerning his loading dock con-versation with Willliams, 2 days before his discharge, orhis telephone conversation with Williams.The Board rule with regard to unlawful discharge ofemployees in situations where there may be at least tworeasons for the discharge is announced in Wright Line, aDivision of Wright Line Inc., 251 NLRB 1083 (1980). TheBoard rule is that where the General Counsel proves aprima facie case, as here, the burden of proof then shiftsto the respondent to show that the employee was dis-charged wholly for reasons apart from the unlawful rea-sons which constitute the prima facie case. In the instantcase, Respondent has advanced as its sole reason for theCranford discharge his violation of a company rule re-quiring discharge of any truckdriver who has twochargeable accidents to his record. Although there is noquestion my mind (and General Counsel does not dis-pute) that Cranford was at fault in the two accidents ofOctober and December 1980, and therefore has "twochargeable accidents" to his account, there was not onlyno proof of the existence of a rule by the Company tothe above effect but the proof was to the opposite: thatthere was no such accident discharge rule in effect at thetime of Cranford's discharge. Moreover, on the record,the existence of that rule came into play only after Cran-ford's discharge based on his credited and uncontradict-ed testimony. Respondent's failure to produce the alleg-edly widely distributed document or any employee totestify to its pre-December 17, 1980, existence, or to ex-plain its failure to do so, leads to an inference of false-hood of dispositive weight. I therefore find that theWright Line case is not a precedent to analyze the dis-charge here, since "false defense" cases, Wellington HallNursing Home, Inc., supra, do not even rise to the levelof "pretext," Limestone Apparel Corp., 255 NLRB 722(1982), much less to the level of "dual motivation"; com-pare: American Tool & Engineering Co., Inc., 257 NLRB608 (1981), with Babcock & Wilcox Co., 257 NLRB 801(1981).Rather, Respondent has interposed a false defensewhich itself supports the strength of the prima facie caseand the conclusion, which I draw, that on or about De-cember 17, 1980, in violation of Section 8(a)(3) and (1) ofthe Act, Respondent discharged Cranford because he en-gaged in union activities.The discharge of Cecil Clinton Pace, Jr.As above noted, I have concluded, partly on Respond-ent's failure to elicit testimony, in the form of a denial orexplanation, from its employee, James Bounds, that hedid not hear the conversation between Supervisor Mulch(who was not present at the hearing) and Pace whereinMulch described Pace as "Jimmy Hoffa," that Mulch, infact, did so on or about December 9, 1980, as Pace testi-fied. I further found that such a statement creates the im-pression of unlawful surveillance of Pace's union activi-ties in violation of Section 8(aXl1) of the Act. Even ifMulch's statement does not constitute a statutory viola-tion, it nevertheless demonstrates Respondent's knowl-edge of Pace's union sympathy and support.Pace testified"7that he signed a union card and attend-ed the December 6 union meeting. His sole other unionactivity was talking to the 40 to 50 other warehouse em-ployees about the Union. Pace testified that he was a"vinyl puller" (he used a forklift truck in Respondent'swarehouse cutting table where the order would be cut tosize). The evidence quite convincingly shows that Pacewas an indifferent and perhaps a lazy employee. This at-titude, continuing over the entire 15-month period of hisemployment, from September 26, 1979, until the time ofhis discharge, on December 17, 1980, was manifested byhis submission of work forms whereby he indicated thathe was unable to locate materials from work order sheetspresented to him but which materials were located, oftenin their proper places, by other employees and supervi-sors. His particular laxity apparently involved his repeat-ed failure to get off the hi-low truck and to visually in-spect the bins in which the rolls of floor covering werestored to see if the materials were actually present. Itwas not uncommon for large white identification tags,ordinarily attached to the ends of the rolls of rolled floorcovering, to be missing. This would require the employ-ee to get off the hi-low, approach and inspect the rolland see if the material, identifiable from a number writ-ten on the roll itself rather than appearing on the missingwhite identification tag, was actually present.On an average day, Pace was regularly charged withfinding 80 to 100 rolls pursuant to work orders. Hisnormal submission of an inability to find particular rollsas with other employees, was two or three per day. Infact, the record of his (and other warehouse employees')inability to find rolls was recorded on each order sheetwith the initial "NIL," i.e., "Not in Location," togetherwith the warehouseman's initials. Again, Pace's particu-lar problem was not that he submitted more NIL's thenhis coemployees (who also submitted two to three NIL'sper day), but that Pace submitted NIL's in greaternumber where the material was ultimately locatable byhis supervisor or coemployees. Thus, it is uncontradictedthat the submission of NIL's was not the reason forPace's discharge but rather the submission of a largenumber of NIL's which were subject to being found byhis supervisor, Robert Mulch, or by his coemployees.There was also no contradiction that Pace did not getalong with Mulch and believed Mulch to be undulyharsh and demanding. There is no suggestion on thisrecord that Mulch's antipathy to Pace, admittedly oflongstanding, was created by the onset of union activity.On the contrary, it existed, on Pace's admission, com-17 Counsel for Respondent moved to strike all of Pace's testimony be-cause of a violation of my witness sequestration order to which Pace wassubject. In fact, an examination of Pace by Respondent's counsel showedthat Pace's girlfriend, not a witness and then not included in the seques-tration, had discussed a pamphlet, in evidence, with Pace contrary to myorder to her not to discuss anything with any of the witnesses or partiesin the matter. It appeared, however, that Pace did not know of my orderto his girlfriend and Pace did not speak to the girlfriend with regard toany matter of testimony other than the pamphlet (which may have shownPace at work). I reject counsel for Respondent's motion to strike Pace'stestimony but I considered the violation of Pace's girlfriend, a nonwit-ness, in making any credibility resolution in this matter. In regard theviolation as not significant and, in any case not prejudicial to Respondent.RAI Research Corpomsion, 257 NLRB 918 (1981).216 L. D. BRINKMAN SOUTHEASTmencing about a month after his first employment inSeptember 1979.Whether as a result of his laziness, bad luck, orMulch's personal dislike, Mulch thereafter entered intoPace's work record no fewer than seven (according toGeneral Counsel; nine, according to Respondent) warn-ings concerning his unacceptable work performance. Re-spondent asserts that two verbal warnings in addition tothe written warnings should also be counted. In addition,Pace independently admitted to another written warningwhich does not appear in Respondent's records whichwould make it, respectively, either the eighth or tenthwarning.The record shows that these warnings which start, ac-cording to Pace, a month after being hired, in or aboutOctober 1979, all reflect Mulch's dissatisfaction withPace's work efforts. One of the early, longer, and clearlymenacing warnings (Resp. Exh. 5) dated March 6, 1980,adverts to prior warnings relating to checking goods andadmonishes Pace, inter alia, to get off the forklift truckand discover information. In capital letters, Mulch notesthat this was the "THIRD NOTICE." This documentends with the statement "if you show any further unac-ceptable work performance, your services will no longerbe required."Yet, a subsequent July 1, 1980, memorandum (Resp.Exh. 6) again charges Pace with a lack of productivity.In this regard, Pace testified that Mulch's demand thathe do 140 to 150 orders per day is twice the normal pro-duction of vinyl pullers and was placed in his record be-cause Pace was the only vinyl puller at the time. Twoweeks later, a July 14, 1980, document recording furtherunacceptable work performance, again notes Mulch'sconclusion that Pace was not doing acceptable work andthat one of the reasons for it was his dislike from gettingdown off of the forklift truck to do his job. A still fur-ther warning of unacceptable work performance (Resp.Exh. 8) of August 22, 1980, notes a superabundance ofNIL's which were found by Mulch when Pace could notfind them and warns that another instance of turning inNIL's that are actually locatable would be "ground fortermination." On December 10, 1980, 1 day after Mulchhad called Pace "Jimmy Hoffa," as noted above, Mulchnoted that Pace had turned in a further NIL which waslocatable in the correct bin place and ends with thewarning that if there was another NIL which was foundin its correct location, it would result "in termination."On Monday, December 15, Pace submitted an NILwhich his acting supervisor, Ivor Steele (substituting forMulch), actually found. When Steele had told him thathe had found the roll, Pace asked him if Steele wasgoing to fire him and Steele said "no," that he was not"like Mulch."On Tuesday, December 16, Pace submitted no NIL's.On Wednesday, December 17,18however, he submittedan NIL. About 4:15 p.m., Mulch told him that he hadfound the material and then Mulch simply said, "Bye,Bye," while waving his hand. Pace said to him: "Youmust be kidding." Mulch answered: "No, bye-bye." Tent' Traweek. supra, testified that the Union's petition for certificationmay have been received on December 17.minutes later, Pace went to Vice President Williams'office to get his pay and vacation pay. He told Williamsthat Mulch had just fired him and that he wanted hispay. Williams asked him why he was fired and Pace toldhim it was because his NIL was found. Williams thencalled for Pace's pay and called Mulch to the office.Mulch handed him a document. The document apparent-ly related to the reasons for the discharge but the Gener-al Counsel failed to submit the document which the Gen-eral Counsel had in his possession into evidence. In anyevent, Williams told Pace that he had an attitude prob-lem with Mulch and Pace told Williams that he gotalong with everybody except Mulch who, from the be-ginning, disliked Pace.Tracey Williams testified that aside from the submis-sion of NIL's which were found, he discharged Pace be-cause of his bad attitude: that he was short, adamant,somewhat fresh with his supervisors, and his lack ofspeed. Thereafter, Williams testified that Pace's relativelack of speed was not a reason why he was dischargedand that the reasons that he was discharged were be-cause of his submission of NIL's which were found andbecause of his bad attitude. There was no evidence sub-mitted to show that Pace was in anyway fresh, short, oradamant with his supervisors. Nor was any evidence sub-mitted that his speed was poor. It is noted, however, thatWilliams submitted these as reasons for the dischargenotwithstanding that "speed" was thereafter withdrawnand the bad "attitude," as developed in the testimony, re-lated to Mulch's dislike of Pace rather than anything thatPace had done. Thus, at first blush, two of the three rea-sons originally advanced by Vice President Williams forthe discharge of Pace were unsupported.Williams testified that there were usually two or threevinyl pullers each of whom pulled about 110 orders perday. They each submit three NIL's on the average perday. Of the three NIL's, 80 percent are ultimately foundand 60 percent are found in their correct bin places. Thesubmission of NIL's result in no discipline except wherethe order is properly found and it is the employee's faultfor not finding it. In that event, he is given a warning.Respondent submitted (Resp. Exh. 13) a list of warningsgiven to its carpet and vinyl pullers in the years 1979and 1980. Of the nine vinyl and carpet pullers whoworked in that period (some of them were current em-ployees, some had resigned, and one had been terminat-ed), five of the nine had received no disciplinary notices:Steve Martin had received three in the period April 1979thru August 1981; Vincent Maysonet had received twodisciplinary notices and Tom Trutt had received two inthe period October 1977 thru June 1980. In the periodSeptember 26, 1979, thru December 17, 1980, Pace hadreceived a minimum of seven or eight, according to hisown testimony or ten according to Respondent's evi-dence. Williams testified that the only vinyl pullers whowere disciplined in the period January 1979 thru Decem-ber 1980 were Steve Martin and Alfred Gangloff. WhileMartin appears on the record, Gangloff does not.In particular, Williams testified that three disciplinarynotices in a personnel record were grounds for dismiss-al-not necessarily actual dismissal, but grounds for dis-217 DECISIONS OF NATIONAL LABOR RELATIONS BOARDmissal. This policy existed since 1975 and employeeswere notified of this company policy in a memorandumwhich was brought to their attention only by their super-visor at the time that discipline was accorded. In thisregard, as above noted, as early as March 6, 1980, Mulchwarned Pace (Resp. Exh. 5) that he was giving him histhird notice and that another unacceptable work per-formance warning would result in his termination. Thissame admonition occurred on August 22 and December10. The last one occurred 1-day after Mulch had identi-fied Pace as "Jimmy Hoffa."Discussions and conclusions with regard to thedischarge of PaceThe record shows that in 15 months of employment,Pace had been given more than a half-dozen warnings ofunacceptable work performance and several warningsthat continued lack of acceptable work performance, andparticularly his submission of NIL's, subsequently found,would result, or at least could result, in his termination.In particular, the third such notice, in accordance withRespondent's rule of grounds for termination, occurredas early as March 6, 1980 (Resp. Exh. 5). Thereafter,there were three additional similar warnings and admoni-tions, and a fourth one the day after he was identified asa Teamsters adherent. Aside from an early warningnotice of January 30, 1980, a copy of which was alsosent to an apparent supervisor by the name of HaroldReiland, the other disciplinary warning notices, on thisrecord, were merely shown to have the following copiesdistributed: a copy to the employee, a copy to the per-sonnel department and a copy to the file. The December10 notice (Resp. Exh. 9), however, shows that a copywent to T. J. Williams. This, I assume, is Tracey Wil-liams, Respondent's vice president. This last warningnotice, although it relates to prior discovered NIL's,contains no threat of discharge.There is no objective evidence that Pace was a promi-nent union ringleader or activist or that Respondent borehim any identifiable union animus. On the other hand,Mulch's "Jimmy Hoffa" remark demonstrates that Mulchcharacterized Pace as a known union supporter, whetherobjectively merited or not. The question presented hereis the motivation for the discharge in light of the factthat Pace was not a good employee and was the subject,more than another vinyl or carpet puller, of warningsand admonitions concerning his unsatisfactory work.It is clear that an employer, in the face of a union or-ganizational campaign, is not required to maintain in itsemployment an employee who engages in union activi-ties but who nevertheless would, under normal companyrules, be discharged. Thus, union activity is not, and hasnever been a shield, for lawful discipline. However, bademployees and good employees are protected in theirunion activities under Section 7 of the National LaborRelations Act and Respondent is precluded from disci-plining an employee ostensibly for his work perform-ance, if the actual motive related to his union activities.In the instant case, Respondent had been, on thisrecord, threatening for more than a year to dischargePace because of his poor work performance. Certainlyno later than March 6, 1980, 9 months before the dis-charge, Respondent served upon him a crucial thirdnotice of unacceptable work performance and threatenedhim with the possibility of discharge if it continued. Thisis clearly consistent with the Williams' testimony of apolicy whereby three warning notices were grounds fortermination (without necessarily requiring termination).After this third warning notice of March 6, 1980, Re-spondent served upon Pace at least three other warningnotices concerning his unacceptable work performance,including an August 22, 1980, threat of termination if hiswork performance, especially his submission of ground-less NIL's, continued (Resp. Exh. 8). Yet, Respondenttook no action based on such a severe warning. On orabout December 8, 2 days after the December 6 unionmeeting, Pace submitted a further groundless NIL whichresulted in a notation merely that it was groundless(Resp. Exh. 9) but that notice, unlike other notices, wassent to Vice President Williams; and on the next ground-less NIL, he was summarily discharged by Mulch.The question presented is: how long must Respondentaccept unacceptable work performance from an employ-ee in the face of a union campaign of organization. Theanswer, of course, as above noted, is that an employee isnot shielded from normal employer discipline because heis engaged in union activities. Here, however, Pace wasengaged in his normal, i.e., poor, work performance aftermany employer warnings and threats of discharge beforethe start of the union organization campaign. On Decem-ber 9, his is identified as a union activist and on Decem-ber 17, for similar poor work performance, he is dis-charged. Thus, the only apparent difference between hisreceiving continuous warnings and threats of dischargerelating to the same malfunction, and the actual dis-charge, on this record, is Mulch's identification of him asa union adherent. The question arises whether this"Jimmy Hoffa" identification was causal or merely aconcommitant of the immediately ensuing discharge.On the one hand, Respondent is under no obligation tomaintain in its employ an unacceptable employee; on theother, the question is what, indeed, awakened Respond-ent to take action against Pace for his poor work per-formance; what caused Respondent to execute that threatupon Pace's repetition of merely another example of thatpoor work performance. In other words, was he dis-charged for doing nothing more than to miss finding an-other roll of vinyl and submitting another groundlessNIL. And what weight, if any, is to be placed on Super-visor Mulch's evident glee in discharging Pace for thisfurther mundane act of unacceptable work performance.While the matter is hardly free from doubt, yet in viewof the December 8 "Jimmy Hoffa" identification of Paceby Mulch and the suspicious forwarding of the lastwarning slip (Resp. Exh. 9) containing no threat orwarning of discipline, to Vice President Williams, andMulch's glee in notifying Pace of the discharge leads meto conclude that the reason Pace's poor work perform-ance became the subject of his discharge was his identifi-cation as a union member. An otherwise justifiable busi-ness reason cannot be used as a pretext for discriminato-ry firing. N.LR.B. v. Central Power & Light Co., 425218 L. D. BRINKMAN SOUTHEASTF.2d 1318, 1322 (5th Cir. 1970). 9In reaching this con-clusion I realize that, at best, Vice President Williamstold Reynolds that he was not going to discharge the"fence-sitters" but rather those who were leading theunion organization. Here, while there is no suggestionthat Pace was heading up any union drive, as was thecase with Cranford, he was identified by his supervisoras a union activist. Whether this was merited or not, itexisted in Mulch's eyes and was, it seems to me, a signifi-cantly distinguishing characteristic. Similarly, the ab-sence (even with Mulch not present as a witness) of anytestimony supporting Respondent's assertion that Pacewas a slow worker or fresh to his supervisor is a trouble-some factor in crediting Respondent. I therefore con-clude that, as alleged, Clinton Cecil Pace was dischargedby Respondent on December 17, 1980, in violation ofSection 8(a)(3) and (1) of the Act. In this regard, I noteGeneral Counsel proved a prima facie case and Respond-ent failed to carry its burden that it would have dis-charged Pace wholly for reasons unconnected withPace's union membership. Wright Line, a Division ofWright Line, Inc., 251 NLRB 1083 (1980); cf. ParamountMetal & Finishing Co., Inc. and Paramount Plating Co.,Inc., 225 NLRB 464, 465 (1976).CONCLUSIONS OF LAW1. Respondent is an employer within the meaning ofSection 2(2), (6), and (7) of the Act.2. Teamsters, Chauffeurs, Warehousemen and HelpersLocal Union #385, is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent, on December 6, 1980, violated Section8(a)(l) of the Act by coercively interrogating and sur-veilling the union activities of its employees; on Decem-ber 9 by giving the impression that their union activitieswere under its surveillance; on December 17, 1980, vio-lated Section 8(aX3) and (1) of the Act by discriminatori-" Open hostility to the union and discharge of an employee shortlyafter the employer learns of his union activity, as here, may give rise toan inference that the discharge was discriminatory. N.LR.B. v. CentralPowr & Light Ca,. supra at 1322, citing N.LRB. v. Camca Incorporated,369 F.2d 125, 127 (5th Cir. 1966).ly and unlawfully discharging employees Pace and Cran-ford because of their activities on behalf of and member-ship in Local 385, International Brotherhood of Team-sters; and on December 15 and 23, 1980, by unlawfullythreatening to discharge employees for union activities.4. The unfair labor practices herein affect commercewithin the meaning of the Act.REMEDYHaving found that the Respondent engaged in certainunfair labor practices, I will recommend that it cease anddesist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It has beenfound that Respondent, in violation of Section 8(aXl)and (3) of the Act, unlawfully terminated employeesClinton Pace, Jr., and Charles K. Cranford. It will there-fore be recommended that Respondent offer to said em-ployees immediate and full reinstatement to their formeror substantially equivalent positions of employment,without prejudice to their seniority or other rights andprivileges, and to make them whole for any loss of earn-ings suffered by reason of the unlawful discriminationagainst them by payment to them of backpay equal tothat which they, individually, would have earned fromRespondent from the date of their unlawful terminationsto the date of Respondent's offer of unconditional rein-statement, less any net earnings during such period, withthe backpay and interest thereon computed in themanner prescribed in F. W. Woolworth Company, 90NLRB 289 (1950), and Florida Steel Corporation, 231NLRB 651 (1977).:° Respondent will further be orderedto preserve and make available to the Board, upon re-quest, all payroll records and reports, and other recordsnecessary and useful to determine the amount of backpaydue to the alleged discriminatees and their rights to rein-statement under the terms of these recommendations. Re-spondent will also be directed to past the attachednotice.[Recommended Order omitted from publication.]U See, generally, Isis Plumbing & Heating Co, 138 NLRB 716 (1962).219